Citation Nr: 1216626	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  08-24 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a lumbar spine disability. 

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a dental disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which denied reopening a previously denied claim for service connection for bilateral hearing loss and denied service connection for degenerative joint disease (DJD) of the lumbar spine.

Additionally, the Board notes that there is a pending appeal of a January 2004 RO rating decision which in part, denied entitlement to service connection for a right knee disorder and for a dental disorder.  The Veteran filed a Notice of Disagreement (NOD) with this decision in April 2004, specifically limiting the disagreement to these two issues.  The Veteran also filed a NOD in August 2004, disagreeing with a July 2004 rating that continued a 10 percent rating for a pilonidal cyst.  The RO issued a statement of the case (SOC) in November 2004, addressing both the service connection issues for the right knee disorder and dental disorder and the increased rating issue for the pilonidal cyst.  The Veteran filed a substantive appeal in December 2004, wherein he specifically limited the appeal to the service connection issues for the right knee disorder and dental disorder.  Thus, the pilonidal cyst issue was withdrawn prior to perfection of this matter, but the right knee and dental disorder claims have been timely perfected.  There has been no further adjudicatory action taken on this matter since the RO issued the SOC in November 2004, which the Veteran filed a substantive appeal in response to in December 2004.  

As such inaction poses due process concerns, these issues of entitlement to service connection for a right knee disorder and for a dental disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was previously denied in an unappealed January 2004 rating decision, of which the Veteran was notified that same month. 

2.  Some of the evidence added to the record since the January 2004 determination relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss. 

3.  A bilateral hearing disability was not shown in service or for many years thereafter, and there is no competent evidence of a link between the Veteran's current hearing loss disability and his active service, to include as due to conceded noise exposure.

4.  The Veteran's back problems treated in service were acute and transitory; the current lumbar spine disability was not shown in service or for many years thereafter, and there is no competent evidence of a link between the Veteran's current lumbar spine disability and his active service.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision, which denied service connection for bilateral hearing loss, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

2.  The evidence received since the January 2004 determination is new and material, and the appellant's claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

4.  A lumbar spine disorder was not incurred in or aggravated by active service, nor may arthritis be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In a January 2007 and August 2007 letters, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The August 2007 letter also informed the Veteran of the reason for the prior denial of service connection for bilateral hearing loss and the type of evidence needed to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The letters further advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, service personnel records, the reports of VA examinations, VA treatment records, private treatment reports, and lay statements provided by the Veteran.

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed. The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent). 

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim. Id. 

Service connection was previously denied for hearing loss in a January 2004 decision.  The denial was based on there being no evidence of hearing loss for VA purposes shown in service or within one year of discharge.  The Veteran did not appeal this denial within one year of receiving notice the same month, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

The evidence of record at the time of the January 2004 determination consisted of the service treatment records, service personnel records, private treatment records, and a statement from the Veteran, asserting he had hearing loss shown in his service treatment records.  The service treatment records did not show evidence of hearing loss on entry or on multiple audiology testing throughout service.  However, along with the Veteran's DD-214, which showed his military occupational specialty of as a Fuels Technician for 11 years and 9 months, the service treatment records showed he was exposed to noise from aircraft and other equipment, and he was retested for hearing conservation data purposes and provided with hearing protection in the form of ear plugs and earmuffs.  Although the service treatment records did mention decreased hearing reported in October 1987, the audiological tests between his entrance in July 1980 and January 1989 showed normal hearing for VA purposes.  While no separation examination is of record, a July 2003 VA examination showed normal hearing for VA purposes, and he was found to have no need for medical follow-up.  See 38 C.F.R. § 3.385 establishing VA criteria for hearing loss.

The evidence submitted after the January 2004 denial includes a March 2007 VA audiological consult which noted his history of inservice noise exposure, and complaints of current difficulties with hearing.  Audiological testing was interpreted as showing a mild to moderate sensorineural hearing loss in both ears.  He was considered a candidate for hearing amplification, but was recommended to have follow-up to better determine the reliability of the results.  

Upon review of the evidence, the Board finds that some of the evidence submitted subsequent to the January 2004 decision relates to a previously unestablished fact, that is, the presence of a current hearing loss reported in March 2007.  While no opinion as to a possible existence of a nexus between the Veteran's current hearing loss and active service was given in this March 2007 report, the fact that that it now shows a hearing loss is significant, when considered with the earlier evidence that previously showed no evidence of a hearing loss.  Further, the additional evidence furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss. Thus, the Board finds that new and material evidence has been received and the claim for service connection for bilateral hearing loss is reopened.  The Board shall subsequently address the merits of the case as follows. 

II.  Entitlement to service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

Where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      A.  Service Connection for Hearing Loss

As an initial matter, the Board notes that the RO denied the instant claim because new and material evidence had not been submitted, and did not conduct a merits determination concerning service connection for bilateral hearing loss in the March 2008 rating and July 2008 statement of the case.  Thereafter, while not explicitly stating that the claim was reopened, the RO adjudicated this matter on a denovo basis in the March 2010 supplemental statement of the case.  As pointed out in the above discussion regarding the RO's duty to notify and assist, he has been provided notice advising him of the evidence needed to substantiate a claim for service connection and appropriate development for a determination on the merits has been conducted, including scheduling a VA examination and obtaining an opinion concerning the relationship between hearing loss and service.  Accordingly, the Board finds that the Veteran is not prejudiced by the Board's proceeding with a merits determination at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

After a review of the evidence, the Board finds that the Veteran is not entitled to service connection for his current bilateral hearing loss.  Although the record suggests that the Veteran has a current bilateral hearing loss disability and indicates noise exposure during active service while working with aircraft, the preponderance of the competent medical evidence of record indicates that the Veteran's current hearing loss is not the result of active service. 

As noted above, the Veteran's DD-214 confirmed his military occupational specialty as a Fuels Technician for 11 years and 9 months.  

The service treatment records include the July 1980 enlistment examination showing normal ears, with audiology testing suggestive of normal hearing.  Specifically, audiology testing from 500, 1000, 2000, 3000 and 4000 Hertz showed puretone results for the right ear of 5 decibels (dB), 10 dB, 15 dB, 5 dB and 5 dB, respectively.  The left ear showed puretone results of 5 dB, 15 dB, 15 dB, 10 dB and 5 dB respectively.  He denied having ear trouble or hearing loss in the accompanying report of medical history.  Thereafter, his baseline audiology done in January 1981, showed test results for reference purposes with audiology testing from 500, 1000, 2000, 3000 and 4000 Hertz showed puretone results for the right ear of 10 dB throughout all the frequencies.  The left ear tested at 15 dB at 500 Hertz, with the rest of the findings shown to be 10 db.  This baseline test was followed by repeated follow-up audiology examinations throughout service for hearing conservation data.  This included an April 1982 audiology testing from 500, 1000, 2000, 3000 and 4000 Hertz that showed puretone results for the right ear of 10 dB, 15 dB, 20 dB, 10 dB and 5 dB.  The right ear showed puretone results of 15 dB, 20 dB, 20 dB, 10 dB and 10 dB.  A July 1986 test showed puretone findings for the right ear 15 dB, 0 dB, 20 dB, 10 dB and 10 dB at these respective frequencies.  The left ear measured 20 dB, 0 dB, 20 dB, 15 dB and 20 dB at these respective frequencies.  In September 1987 his right ear tested at 15 dB at 500 dB, with 10 dB measured for the remaining frequencies from 1000 to 4000 Hertz.  His left ear tested at 15 dB at 500 dB, with 20 dB measured for the remaining frequencies from 1000 to 4000 Hertz.  Finally in September 1989 his right ear tested at 15 dB at 500 dB, with 10 dB measured for the remaining frequencies from 1000 to 4000 Hertz.  His left ear tested at 25 dB at 500 dB, with 15 dB measured for the remaining frequencies from 1000 to 4000 Hertz.  

Thus, these tests all showed results that continued to reflect hearing within normal limits.  However, these records showed the Veteran to be exposed to aircraft noise in his duties as a fuel specialist, as noted in an April 1982 hearing conservation data report, which also indicated a shift in his hearing acuity.  Additionally a March 1986 workplace narrative confirmed noise exposure due to "A.G.E." and aircraft noise, with earmuffs and earplugs given.  He was noted to have decreased hearing in an October 1987 record, with his duties working in fuels and working with B-52 aircraft.  An April 1992 record for a periodic physical also indicated bilateral hearing loss.  The Veteran's DD-214 confirmed his military occupational specialty as a Fuels Technician for 11 years and 9 months.  

A January 2003 VA audiology examination did not include review of the claims folder.  However, the examiner obtained the Veteran's history of decreased hearing after service.  The Veteran complained of having trouble hearing his television and people telling him he talks loudly.  He gave a history of noise exposure from aircraft and loud equipment like pumps and generators while in service, and indicated that he sometimes used ear protection, but not always.  Audiology testing  from 500, 1000, 2000, 3000 and 4000 Hertz showed puretone results for the right ear of 20 dB, 25 dB, 25 dB, 20 dB, and 15 dB, respectively.  For the left ear the puretone results were 25 dB, 20 dB, 25 dB, 25 dB and 25 dB, respectively.  His Maryland CNC score was 100 percent for the right ear and 98 percent for the left ear.  The diagnosis was hearing within normal limits with excellent word recognition ability bilaterally.  There was no need for medical follow-up.  Test conditions were quiet and reliability was judged to be good.  

A statement proffered by the Veteran in April 2007 cited his exposure to the flight line in service as a fuel specialist for approximately 11 years, and related his opinion that his hearing loss is due to his military service.  

In a March 2007 VA audiology consult the Veteran complained of decreased hearing in both ears, with onset gradual since service.  He reported having been told he had a 25 percent loss at his military exam.  He reported communication difficulties listening to the TV and talking with people.  He again cited military exposure to noise.  He also cited recreational noise exposure hunting and using power tools without protection.  He denied any otologic pathology.  Puretone testing was deemed to show mild to moderate hearing loss in both ears.  His speech recognition was shown to reveal speech recognition of 92 percent at both 60 and 50 dB in the left ear (AS).  He had speech recognition of 92 percent at 60 dB and 88 percent at 50 dB in the right ear (AD).  The impression was mild to moderate sensorineural hearing loss in both ears (AU).  Results of testing were of fair reliability, with speech detection thresholds deemed to be better than pure tone thresholds.  Follow-up was recommended to better assess reliability of this test's results.  He was considered to be a candidate for hearing amplification in both ears, to be considered after more reliable results were obtained.  He was noted to be applying for service connection for hearing loss.  

The report of a VA audiological examination of February 2010 included review of the claims folder.  Again the history of his military exposure in service from working the flight line with aircraft and equipment noise was cited.  A negative history of otologic pathology or other injuries to the head or ear was given.  Audiology testing from 500, 1000, 2000, 3000 and 4000 Hertz showed puretone results for the right ear of 55 dB, 60 dB, 70 dB, 65 dB and 65 dB respectively.  Puretone results for the left ear were 60 dB, 60 dB, 65 dB, 65 dB and 65 dB respectively.  The Maryland CNC scores were 84 percent for the left ear and 88 percent for the right ear.  Otoscopic findings were normal.  The examiner deemed that the results of this testing were of poor reliability.  This was based on the findings of inconsistencies where his speech thresholds were reported to be better than volunteered pure tone thresholds.  Thus, the pure tone findings and the speech recognition scores were recommended to not be used for rating purposes due to poor reliability.  The assessment was that the type and severity of the Veteran's hearing loss cannot be reported due to poor reliability of the testing.  However, the examiner reviewed the claims file, to include the service treatment records and post service records and examination reports.  Following such review, the examiner provided an opinion that the Veteran's hearing loss is not caused by nor a result of his military service.  This was based on his having entered service in 1980 with normal hearing, with subsequent testing from 1981 to 1989 showing normal hearing.  He had no exit examination for review.  However, the VA examination from September 2003, some 11 years after service, revealed hearing within normal limits, with excellent word recognition ability in both ears.  Again the results from the current examination were deemed of poor reliability.  

Based on a review of the forgoing evidence, the Board finds that the preponderance of the evidence is against granting service connection for bilateral hearing loss.  

Service treatment records reveal the Veteran's hearing to be within normal limits during service, and the findings during service did not rise to the level of hearing loss disability under 38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  However, the Veteran again had hearing within normal limits for VA purposes during the January 2003 VA examination.  It is not until the March 2007 VA audiological consultation noted that a possible hearing loss is shown.  Importantly, the VA examiner in February 2010 provided a negative opinion as to the relationship between the Veteran's current hearing loss and service, citing the records in the claims file that fail to show a hearing loss for VA purposes for over 11 years after service.  There is no medical opinion to the contrary. 

While the Veteran has argued that he has had hearing loss since service, and links his current hearing loss to his confirmed in-service noise exposure, as a layperson without specialized training, he is not qualified to render a medical diagnosis of hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). The diagnosis and etiology of hearing loss requires medical testing and expertise to determine.  Thus, the Board finds the Veteran's assertions as to the presence of hearing loss in service and as to the etiology of his current hearing loss are less probative than the Veteran's service department records showing hearing within normal limits on audiological testing.  Moreover, to the extent the Veteran believe his current hearing loss is related to service, the Board finds the medical opinion of the VA examiner on this medical question to be of greater probative value than the Veteran's lay assertions.

In summary, while there is evidence that the Veteran was exposed to noise in service, the most probative evidence reflects that hearing loss disability was not present during service or for many years thereafter.  In addition, the most probative evidence indicates that the Veteran's current hearing loss is not related to his military service, to include noise exposure therein.  Likewise, there is no competent evidence that any sensorineural hearing loss became manifest to a compensable degree within one year from the date of termination of active service.  Thus, the preponderance of the evidence is against a finding of service connection for bilateral hearing loss on a direct or presumptive basis. 

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



      B.  Service Connection for a Back Disorder

The Veteran contends that service connection is warranted for a back disorder, currently classified as degenerative joint disease (DJD).  He alleges in his January 2007 claim that he injured his back while in service between 1982 and 1985 and again in 1989 and 1990.  He reports having injured his back while heavy lifting and sought treatment in South Korea.  He contends that he still suffers low back pain so severe that it takes away his breath.  

Service treatment records are negative for any evidence of back abnormalities on entrance examination in July 1980, with the accompanying report of medical history also negative for any complaints or history of back problems or other orthopedic issues.  He was treated for back problems on multiple occasions throughout service.  The first episode took place in July 1987 when he was seen for low back pain in the L4-5 region for two days after lifting weights.  Examination showed muscle spasm in this region and he was assessed with muscle strain.  In October 1988 he was seen for a two day history of back pain in the thoracic region, with no past injury history to this area.  He was noted to be a weight lifter.  Examination showed no muscle tenderness.  He was assessed with mild thoracic strain, with X-rays deemed not necessary.  

He was seen in January 1990 for back pain, along with stomach cramps and was assessed with musculoskeletal back pain versus referred pain.  He was treated in April 1991 for low back pain of 2-3 months duration with no palpable tenderness, no sensory abnormalities and full range of motion shown on examination.  He was assessed with low back pain with no neurosensory deficit.  He underwent a physical therapy (PT) consult the same month.  He could not recall any particular trauma or injury.  Examination again showed no remarkable findings and he was assessed with chronic low back strain.  On follow up in May 1991 he was described as having minimal overall progress and noncompliance with his exercise program.  He was assessed with persistent chronic low back pain.  In October 1991 he went to the emergency room for low back pain, with no apparent injury, with examination showing the pain was in the left S1 joint, with negative straight leg raise, full range of motion and normal strength and sensory examination.  The assessment was left S1 joint strain.  None of the service treatment records showed evidence of any neurological problems associated with his back complaints.  

Thereafter, post service records are negative for back complaints or findings of note until a March 2006 X-ray for low back pain diagnosed lumbar spondylosis.  During the interim of time between his discharge from service in 1992 and this March 2006 X-ray, he was noted to work in construction, with a July 1998 injury record for an accident to his left arm, left knee and right side of his head revealing he worked for a construction company and fell off a "scuffle board" that was 2-3 stories high.  He was treated for a left knee injury in July 2000, with records describing him as having returned to work 3 weeks after the injury, with the work described as doing logging and heavy activities.  In November 2002, he injured his neck and knee in a motor vehicle accident.  None of these records described any problems with his back.  Likewise records from May 2003 showing treatment for right knee problems and neck problems were silent for back complaints.  

In January 2008 the Veteran underwent a VA examination with the claims file being reviewed.  The Veteran's contentions of having severe low back pain following an injury while lifting in service during the 1980's were noted.  He related having chronic low back pain.  He presently worked in a grocery store and did some lifting and bending.  The examiner noted that review of the claims file failed to document treatment for back problems after service.  His service treatment records showing his treatments for back complaints, as set forth above, were recited.  Currently, he was noted to take NSAIDS for a knee pain.  He denied having radicular pain, changes to muscle tone and strength, or difficulties in mobility other than due to problems with his knee.  He presently used heat and rest to treat his back.  His medical history was negative for trauma, neoplasm, urinary or other significant problems.  His back pain was located in the lumbosacral region with gradual onset.  It was aching and stiff and mild.  It lasted about 1-2 days and happened several times a year.  He reported flare-ups every 5-6 months lasting a day or two.  These flare-ups were precipitated by heavy lifting and bending, with heat and rest alleviating it.  He denied any incapacitating episodes or radiation.  Examination revealed that his muscles had no evidence of spasm, atrophy, guarding, pain on motion, tenderness or weakness.  Detailed motor exam was 5/5 throughout and his posture and head position were normal, with symmetry in his appearance.  His range of motion was a full 90 degrees on flexion, with the remainder of motions shown to be 30 degrees in all directions.  X-ray of the lumbosacral spine showed age related multi level degenerative bony disc disease without evidence of fracture, subluxation, bone destruction or soft tissue abnormality.  The impression of the X-ray was no acute abnormality.  The diagnosis was lumbago with age appropriate DJD of the spine.  

The examiner provided an opinion that this Veteran has age appropriate degenerative changes of the lumbosacral spine without spondylosis or any other abnormality.  He did not have any evidence of neuromuscular involvement.  His employment was noted to entail lifting and bending.  The examiner opined that it was normal that the Veteran would have some minor muscular strain.  This did not mean that his current complaints are caused or aggravated by the Veteran's in-service diagnosis.

Based on a review of the forgoing evidence, the Board finds that the preponderance of the evidence is against granting service connection for a lumbar spine disorder currently classified as DJD of the lumbar spine.  

While the service treatment records are noted to show episodes of treatment for back problems with diagnoses such as muscle strain, thoracic strain, S1 joint strain and chronic low back pain given, the evidence fails to show continuity of manifestations of such back problems after service.  Rather, the evidence shows no findings or complaints of back problems for years following service, continuing up until March 2006 when the Veteran was diagnosed with lumbar spondylosis via 
X-ray.  The opinion from the examiner in the January 2008 VA examination confirmed that the degenerative findings of DJD of the lumbar spine was more than likely age related, rather than related to the service.   

Additionally, while the Veteran is competent to describe his symptoms, the Veteran, as a lay person, is not competent to opine on matters requiring medical expertise, such as the diagnosis or etiology of musculoskeletal spine disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine whether the origin of spine complaints are due to arthritis, ligament damage, muscular damage, bone impairment, etc.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of his back disability.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current low back disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's opinion regarding the etiology of his current low back disorder is not competent medical evidence.

To the extent that his lay contentions may be used to establish continuity of his symptoms, the Board finds that his contentions alleging continuity of symptoms since service are contradicted by the medical evidence which shows that post service, he engaged in heavy labor, such as construction and logging, with accidents and injuries also shown post service while engaged in such activities, but with no mention made of back problems.  This post service history of heavy labor, without evidence suggesting that he had problems performing such labor or had taken time off work due to back problems, tends to contradict his contentions of chronic back symptoms after service.  In addition the lack of evidence of medical treatment for back problems post service until 2006, also contradicts his allegations of chronic back symptoms.  Accordingly, the Board finds his statements to be unreliable and lacking credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  

In sum, the Board finds that the most probative evidence indicates that the Veteran's back problems treated in service were acute and transitory and that the current lumbar spine disability was not manifested until years after service.  Moreover, there is no competent evidence suggesting a link between the Veteran's current lumbar spine disability and his active service.  Accordingly, service connection for a lumbar spine disability is not warranted on any basis.


ORDER

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened. 

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for a lumbar spine disability is denied.  


REMAND

As pointed out in the Introduction, there remains a pending perfected appeal of claims for entitlement to service connection for a right knee disorder and for a dental disorder denied in a January 2004 rating decision.  However, no adjudicatory actions have been undertaken by the RO since it issued the SOC in November 2004.  Although the Veteran filed a VA Form 9 substantive appeal perfecting his appeal of these issues in December 2004, the RO appears to have mistakenly determined that the Veteran did not perfect such appeal, and has undertaken no further adjudicatory actions.  Of note a review of the Board's Veterans Appeals Control and Locator System (VACOLS) indicates that these issues were dropped by the RO based on failure to respond, with no recording of the VA Form 9 shown.  However, a review of the claims file shows that this Form 9 was received by the RO in Roanoke, Virginia on December 9, 2004.  

Further review of the claims file shows no evidence that the Veteran executed a written withdrawal of these issues.  However, the Board notes that the Veteran and his representative have not presented any arguments in support of these claims since perfecting the appeal in December 2004.  Thus, clarification is needed to determine whether the Veteran wishes to continue his appeal of these issues, and to afford him the opportunity to execute a written withdrawal of these issues if he does not wish to continue to pursue these claims.  See 38 C.F.R. § 20.204.

If the Veteran wishes to continue to pursue these claims, the Board notes that given the time that has passed since the RO's last adjudication in November 2004, additional evidence has been received, including that which may be pertinent to these matters.  As the Veteran has provided no communication as to these matters since filing the VA Form 9 in December 2004, such evidence was submitted without any waiver of such evidence by the Veteran.  Thus, these records must be reviewed by the AOJ on remand. 38 C.F.R. § 20.1304(c) (2011). 

Additionally, the Veteran was not provided proper VCAA notice in regards to the dental disorders claim.  Although he was provided a notice letter in December 2002, prior to the initial adjudication of January 2004, which in part addressed the right knee claim, this notice did not include discussion of the dental disorders claim.  No other correspondences are shown to pertain to the dental disorders letter; thus, VCAA notice should be issued that specifically addresses the dental disorders claim.  See 38 C.F.R. § 3.159, Quartuccio v. Principi 16 Vet. App. 370 (2002) and Charles v. Principi 16 Vet. App. 370 (2002).  

Additionally, during the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  

In light of the need to remand the case for further development, corrective VCAA notice should be provided, should the Veteran opt to continue this appeal.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and ask him to clarify whether he wishes to withdraw his claims for service connection for the right knee and dental disorders.  If he desires to withdraw the appeal, request that the withdrawal be provided in writing.

2.  If a written withdrawal of the appeal is not received in response to the above, then issue corrective VCAA notice concerning his claim for a dental disorder, and as it pertains to both claims, advise the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

3.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for his claimed dental and right knee disabilities since his discharge from service.  After securing the necessary release, the RO/AMC should request any relevant records identified that are not duplicates of evidence already contained in the claims file.  If any requested records are not available, the Veteran should be notified of such. 

4.  Upon completion of the foregoing, and following any additional development deemed appropriate, the RO/AMC should re-adjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


